



FOURTH AMENDMENT TO LEASE
This FOURTH AMENDMENT TO LEASE (this “Fourth Amendment”) is dated as of July 24,
2018 (the “Effective Date”) by and between BROOKWOOD CB I, LLC, a Delaware
limited liability company, and BROOKWOOD CB II, LLC, a Delaware limited
liability company, as tenants in common (collectively, “Landlord”), and CLINICAL
MICRO SENSORS, INC., a Delaware corporation d/b/a GENMARK DIAGNOSTICS, INC.
(“Tenant”).
WHEREAS, Landlord, as successor to The Campus Carlsbad, LLC, and Tenant are
parties to that certain Lease dated February 8, 2010 (the “Original Lease”), as
amended by that certain Settlement and Release Agreement and First Amendment to
Lease dated July 1, 2010, as amended by that certain Settlement and Release
Agreement and Second Amendment to Lease dated January 19, 2012, and as further
amended by that certain Third Amendment to Lease dated August 28, 2012
(collectively as amended, the “Lease”) for the lease of certain premises
consisting of the entire building located at 5964 La Place Court, Carlsbad,
California, containing approximately 53,347 rentable square feet of space (the
“Premises”); and
WHEREAS, Landlord and Tenant desire to amend certain provisions of the Lease
provided herein;
NOW, THEREFORE, for good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows.
AGREEMENT
1.Definitions. Capitalized terms used in this Fourth Amendment shall have the
same meaning ascribed to such capitalized terms in the Lease, unless otherwise
provided for herein.


2.Extension. The Lease Term is hereby extended for a period of forty-eight (48)
months such that the Lease Expiration Date, as referenced in the Lease, shall
hereafter be June 30, 2025.


3.Base Rent. Beginning on July 1, 2021, Tenant shall pay Base Rent in accordance
with the schedule below:


Months
Annual Base Rent
Monthly Base Rent
Base Rent per rentable square foot per month
7/1/21 - 6/30/22*
 $1,286,729.64
$107,227.47
$2.01
7/1/22 - 6/30/23
 $1,325,139.48
$110,428.29
$2.07
7/1/23 - 6/30/24
 $1,363,549.32
 $113,629.11
$2.13
7/1/24 - 6/30/25
 $1,401,959.16
 $116,829.93
$2.19



*Provided Tenant is not in default beyond any applicable notice and cure period
under the Lease, Base Rent shall be abated for the months of September 2018 and
October 2018 (the “Base Rent Abatement Period”). In no event shall said Base
Rent Abatement Period be deemed to reduce or eliminate Tenant’s obligation to
pay Additional Rent, including but not limited to, Tenant’s Share of Direct
Expenses for the Building and the Project that are due to Landlord during the
Base Rent Abatement Period. If Tenant defaults under this Lease beyond the
expiration of any applicable notice or cure period, then Tenant’s right to abate
the Base Rent shall immediately terminate and any and all Base Rent which had
been abated prior to Tenant’s default shall immediately become due and payable.
4.Condition of Premises; Improvements. Tenant is familiar with and has inspected
the Premises and agrees to accept the same “as is” without any representation or
warranty and without any agreements, representations, understandings or
obligation on the part of the Landlord to perform any alterations, repairs or
improvements except Landlord will perform certain improvements in accordance
with the Work Letter attached hereto as Exhibit A.


5.New Notice Address for Landlord. All notices under the Lease shall be sent to
Landlord at the following address:


Brookwood CB I, LLC
Brookwood CB II, LLC
c/o Brookwood Financial Partners, LLC
138 Conant Street
Beverly, Massachusetts 01915





--------------------------------------------------------------------------------





Attention: Kurt Zernich, Director of Asset Management
6.Option to Extend. Tenant acknowledges and confirms that the option to extend
the Lease Term as set forth in Article 2 of the Original Lease is null and void
and of no further force or effect.


7.Ratification of Lease. Except as modified hereby, all other terms and
conditions of the Lease remain unchanged and in full force and effect and are
hereby ratified and confirmed by the parties hereto. Tenant accepts the Premises
in its “as is” and “where is” condition. Tenant represents and warrants to
Landlord that as of the date of Tenant’s execution of this Fourth Amendment: (a)
Tenant is not in default under any of the terms and provisions of the Lease; (b)
Landlord is not in default in the performance of any of its obligations under
the Lease and Tenant is unaware of any condition or circumstance which, with the
giving of notice or the passage of time or both, would constitute a default by
Landlord; (c) Landlord has completed, to Tenant’s satisfaction, any and all
improvements to the Premises and has paid any and all allowances required of it
under the Lease except as may be required by this Amendment; and (d) Tenant has
no defenses, liens, claims, counterclaims or right to offset against Landlord or
against the obligations of Tenant under the Lease. Tenant acknowledges,
confirms, and agrees that Tenant has no other right or option to expand the
Premises or terminate the Lease except as may be provided in this Fourth
Amendment.
  
8.Brokerage. Landlord utilized the services of Cushman & Wakefield in connection
with this Fourth Amendment (the “Listing Broker”). Tenant utilized the services
of Hughes Marino in connection with this Fourth Amendment (the “Non-listing
broker’). Tenant hereby agrees to forever indemnify, defend and hold Landlord
harmless from and against any commissions, liability, loss, cost, damage or
expense (including reasonable attorneys’ fees) that may be asserted against or
incurred by Landlord as a result of any misrepresentation by Tenant under this
Section. Landlord hereby agrees to indemnify, defend and hold Tenant harmless
from and against any commissions, liability, loss, cost, damage or expense
(including reasonable attorneys’ fees) that may be asserted or incurred by
Tenant as a result of any misrepresentation by Landlord under this Section.


9.Entire Agreement. This Fourth Amendment, in conjunction with the Lease,
constitutes the entire agreement of Landlord and Tenant with respect to the
subject matter hereof and supersedes all oral and written agreements and
understandings made and entered into by the parties prior to the date hereof.


10.Multiple Counterparts. This Fourth Amendment may be executed in multiple
counterparts, all of which, when taken together, shall constitute one and the
same instrument.


11.Certified Access Specialist Inspection. In accordance with California Civil
Code Section 1938, Landlord hereby informs Tenant that as of the Effective Date
of this Fourth Amendment, the Premises have not been inspected by a Certified
Access Specialist (as defined in California Civil Code section 55.52(3))
(“CASp”). Civil Code Section 1938(e) provides:


“A Certified Access Specialist (CASp) can inspect the subject premises and
determine whether the subject premises comply with all of the applicable
construction-related accessibility standards under state law. Although state law
does not require a CASp inspection of the subject premises, the commercial
property owner or lessor may not prohibit the lessee or tenant from obtaining a
CASp inspection of the subject premises for the occupancy or potential occupancy
of the lessee or tenant, if requested by the lessee or tenant. The parties shall
mutually agree on the arrangements for the time and manner of the CASp
inspection, the payment of the fee for the CASp inspection, and the cost of
making any repairs necessary to correct violations of construction-related
accessibility standards within the premises.”


Accordingly, Landlord and Tenant hereby mutually agree that if Tenant desires to
obtain a CASp inspection, (i) the CASp inspection shall be at Tenant’s sole cost
and expense, (ii) the inspection shall be performed by a CASp that is currently
certified in California and has been reasonably approved by Landlord, (iii) the
CASp inspection shall take place during regular business hours with at least
five (5) business day’s prior written notice to Landlord and shall not
materially disrupt any of the other tenants within the Building, (iv) Tenant
shall promptly provide Landlord with a copy of the final report prepared in
connection with the CASp inspection (the “CASp Report”), and (v) Tenant shall be
solely responsible for promptly making any repair or modifications necessary to
correct violations of construction-related accessibility standards that are
noted in the CASp Report and shall defend with competent counsel, indemnify and
hold Landlord harmless from any claims, damages or liability resulting from
Tenant’s failure to promptly make such repairs. Tenant hereby acknowledges and
agrees that the CASp Report is to be kept strictly confidential, except as
necessary for Tenant to complete repairs and correct violations of
construction-related accessibility standards as noted in the CASp Report.
Accordingly, except as provided above or as may be required by law or court
order, Tenant shall not release, publish or otherwise distribute (and shall not
authorize or permit any other person or entity to release, publish or otherwise
distribute) any information contained in the CASp Report. Tenant’s obligations
hereunder shall survive the expiration or sooner termination of the Lease.







--------------------------------------------------------------------------------





[Signatures on the Following Page]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Fourth Amendment as of
the Effective Date stated above.
TENANT:
 
LANDLORD:
 
 
 
CLINICAL MICRO SENSORS, INC.,
 
BROOKWOOD CB I, LLC,
a Delaware corporation d/b/a
 
a Delaware limited liability company
GENMARK DIAGNOSTICS, INC.
 
 
 
 
By: Brookwood CB Investors, LLC
By: /s/ Scott Mendel
 
a Delaware limited liability company,
Name: Scott Mendel
 
its Sole Member
Title: Chief Financial Officer
 
 
 
 
By: Brookwood CB Co., LLC,
 
 
a Delaware limited liability, company,
 
 
its Managing Member
 
 
 
 
 
By: /s/ Kurt M. Zernich
 
 
Name: Kurt M. Zernich
 
 
Authorized Signor
 
 
 
 
 
BROOKWOOD CB II, LLC,
 
 
a Delaware limited liability company
 
 
 
 
 
By: Brookwood U.S. Real Estate Aggregator, L.P.
 
 
a Delaware limited partnership,
 
 
its Sole Member
 
 
 
 
 
By: Brookwood U.S. Real Estate Fund GP, LLC,
 
 
a Delaware limited liability company,
 
 
its General Partner
 
 
 
 
 
By: /s/ Kurt M. Zernich
 
 
Name: Kurt M. Zernich
 
 
Authorized Signor
 
 
 






--------------------------------------------------------------------------------







EXHIBIT A
WORK LETTER
1.    Landlord’s Work. Landlord will make certain improvements to the Premises
(the “Landlord’s Work”) as will be set forth on a space plan and scope of work
(collectively, the “Plan”) which shall be mutually agreed upon by Landlord and
Tenant. Should said Plan or any part of Landlord’s Work require the preparation
or development of additional plans or specifications, then Tenant shall have
three (3) business days from Landlord’s submission of such additional plans or
specifications to Tenant to approve or disapprove the same. Tenant’s failure to
so approve or disapprove within such three (3) business day period shall
constitute a Tenant Delay (as defined herein) and, at Landlord’s election, be
deemed Tenant’s approval thereof. Tenant’s disapproval of such plans and
specifications shall specifically identify the nature of such disapproval.
Landlord shall then have such plans and specifications amended to incorporate
those items specified in Tenant’s disapproval to which Landlord agrees. Tenant’s
approval of such plans and specifications shall not be unreasonably withheld,
conditioned or delayed. Landlord and Tenant shall diligently work together in
good faith to agree upon such plans and specifications, it being agreed that
Tenant shall have no right to request that such plans and specifications be
revised to reflect any work which is not contemplated by the Plan, except
pursuant to Section 5 below. Upon approval, or deemed approval, of such
additional plans and specifications the same shall be deemed the “Plan” for the
purposes of this Work Letter. Except as may be otherwise shown on the Plan,
Landlord shall perform Landlord’s Work using building standard materials,
quantities and procedures then in use by Landlord.
To the extent that Landlord’s Work is to be performed in the Premises during
Tenant’s occupancy, Landlord agrees to use commercially reasonable efforts to
perform Landlord’s Work in a manner that minimizes disruption to the operation
of Tenant’s business. Notwithstanding the foregoing, Tenant acknowledges and
agrees that Landlord’s Work may interfere with the operation of Tenant’s
business. Tenant agrees to cooperate with Landlord and Landlord’s contractor and
to follow all reasonable directions given by Landlord in connection with the
performance of Landlord’s Work. Tenant agrees to remove Tenant’s equipment and
other personal property from any work area promptly upon receiving a request to
do so from Landlord or Landlord’s agents. Tenant shall determine what measures
are necessary to protect Tenant’s computers, equipment, furnishings and other
personal property from dirt, dust or paint resulting from Landlord’s Work, and
Tenant shall be fully responsible for taking such measures. Except to the extent
directly arising from the gross negligence or willful misconduct of Landlord,
Tenant shall indemnify and hold Landlord harmless from and against any and all
liability and claims of any kind for loss or damage to any person or property
arising out of or occurring during the performance of Landlord’s Work in the
Premises while Tenant is in occupancy and, to the fullest extent permitted by
law, Landlord shall not be liable to Tenant for injury or damage which may be
sustained by the person or property of Tenant, its employees, agents, invitees
or customers, or any other person arising out of or during construction of
Landlord’s Work in the Premises while Tenant is in occupancy
2.    Tenant Improvements Allowance. Landlord shall pay the aggregate cost of
Landlord’s Work up to an amount not to exceed $160,041.00 (the “Tenant
Improvement Allowance”) and Tenant shall pay the excess of the aggregate cost of
Landlord’s Work over the Tenant Improvement Allowance (the “Excess”) plus the
cost of all work other than the Landlord’s Work, if any, which Tenant may elect
to do in order to make the Premises ready for Tenant’s occupancy and which has
been approved by Landlord.  The “cost of Landlord’s Work” as used in this Work
Letter shall include all costs incurred by Landlord to plan, design and perform
Landlord’s Work as specified by the Plans and any approved (or deemed approved)
revisions thereof (including any TI Changes, as defined below), including
without limitation, the fees and charges of Landlord’s architect, Landlord’s
engineer and Landlord’s contractor, Landlord’s construction management fee, all
permit and inspection fees and charges, and any costs incurred by or charged to
Landlord for (i) unforeseen field conditions, (ii) substitution of materials or
finishes due to the unavailability of materials or finishes specified in the
Plans that would materially delay substantial completion of Landlord’s Work, and
(iii) necessary modification of any portions of the Building or its systems to
accommodate Landlord’s Work. 
If Landlord estimates at any time or from time to time that there will be an
Excess, Landlord shall notify Tenant in writing of Landlord’s good faith
estimate of the amount thereof, which estimate shall be itemized in reasonable
detail.  Tenant shall pay Landlord’s good faith estimate of the Excess billed by
Landlord within ten (10) business days after it receives Landlord’s bill
therefor.  In the event Tenant fails to timely pay any such good faith estimate
of the Excess, Landlord shall be entitled to suspend the performance of
Landlord’s Work until such time as such payment is received by Landlord.  At
such time as the total cost of the Plans and the Landlord’s Work is finally
determined, Landlord shall notify Tenant of such amount in writing.  If Tenant
has not paid all of the Excess, such notice shall include Landlord’s bill to
Tenant for the balance of the Excess not previously paid by Tenant, and if
Tenant has paid more than the Excess, such notice shall include Landlord’s
statement to Tenant showing the amount of the overpayment of the Excess.  Tenant
shall pay any such balance of the Excess to Landlord within ten (10) business
days after the date when Tenant receives such notice and bill from Landlord, and
Landlord shall pay any such overpayment of the Excess to Tenant within ten (10)
business days after the later of the date when Landlord gives such notice and
statement to Tenant or the





--------------------------------------------------------------------------------





Commencement Date.  All Landlord’s bills to Tenant for portions of the Excess
and Landlord’s notice to Tenant of the finally determined cost of the Tenant
Plans and the Landlord’s Work shall itemize the costs in question in reasonable
detail.
3.    Substantial Completion. “Substantial Completion” or “Substantially
Complete” means that Landlord’s Work has been sufficiently completed such that
the Premises is suitable for its intended purpose, notwithstanding any minor or
insubstantial details of construction, decoration or mechanical adjustment that
remain to be performed. If there is a delay in the Substantial Completion of the
Landlord’s Work for any reason neither Landlord, nor the managing or leasing
agent of the Building, nor any of their respective agents, partners or
employees, shall have any liability to Tenant in connection with such delay, nor
shall the Lease be affected in any way. Notwithstanding the foregoing, if
Landlord’s Work is delayed by a Tenant Delay (as defined below) then Tenant
shall pay all increased costs resulting from such Tenant Delay as Additional
Rent on demand.
4.    Tenant Delay. In addition  to any other occurrence defined in the Lease or
in this Work Letter as Tenant Delay, “Tenant Delay” means the occurrence of any
one or more of the following which cause a delay in the completion of Landlord’s
Work: (i) Tenant is Delinquent (as hereafter defined) in submitting to Landlord
any information, authorization or approvals requested by Landlord in connection
with the performance of Landlord’s Work; (ii) the performance or completion of
any work or activity by a party employed by Tenant, including any of Tenant’s
employees, agents, contractors, subcontractors and materialmen; (iii) any
postponements or delays requested by Tenant and agreed to by Landlord regarding
the completion of the Landlord’s Work; (iv) any error in Landlord’s Work caused
or related to any act or omission by Tenant or its employees or agents; (v) the
performance of any TI Changes (as defined below); or (vi) any other act or
omission of the Tenant which causes a delay in the completion of Landlord’s
Work. For the purposes of this Section, the term “Delinquent” shall mean that
the action or communication required of Tenant is not taken within three (3)
business days following request by Landlord.
5.    Changes to Landlord’s Work. Tenant will have no right to make any changes
(“TI Changes”) to the Plan or Landlord’s Work without the prior written consent
of Landlord and the execution by Landlord and Tenant of a written change order
which specifies (i) the nature of the TI Changes and (ii) an estimate of the
cost to Tenant as a result of such TI Changes. Tenant shall be solely
responsible for the costs of all TI Changes including a construction management
fee of three percent (3%) of the total cost of all TI Changes, and Tenant shall
pay such costs as Additional Rent upon demand.
6.        Credit Against Rent. Tenant shall have the right to use all or any
portion of the Tenant Improvement Allowance as a credit against Base Rent and
Additional Rent due and payable during calendar year 2018. In the event that
Tenant choses to use any or all of the Tenant Improvement Allowance as a credit
against Base Rent and Additional Rent, (a) Tenant shall provide Landlord with
advance written notice thereof, deduct an amount equal to the Tenant Improvement
Allowance from any such amounts due, and remit the balance thereof, if
applicable, to Landlord in accordance with the terms of the Lease, and (b) the
obligations of Sections 1, 2, 3, 4, and 5 of this Work Letter shall not apply.





